Citation Nr: 1124319	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-31 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for low back disability.  
	
2. Entitlement to service connection for allergic rhinitis.

3. Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1978 to July 1983 with additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right knee DJD rated 10 percent, effective August 14, 2009 and denied service connection for low back disability and allergic rhinitis.     

On his July 2010 VA Form 9 (substantive appeal) the Veteran limited his appeal to the matters listed on the preceding page.  


FINDINGS OF FACT

1. Allergic rhinitis was not noted on service entrance examination; however, clear and unmistakable evidence shows that allergic rhinitis pre-existed military service.

2. Clear and unmistakable evidence shows that symptoms of allergic rhinitis did not increase in severity during service.

3. A chronic low back disability was not manifested in service; arthritis of the back was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to an event, injury, or disease in service.

4. Throughout the appeal period the Veteran's service-connected right knee DJD has been manifested by arthritis with range of motion from 0 degrees extension to 120 degrees flexion and "slight" lateral instability; lateral instability approximating "moderate" was not shown. 




CONCLUSIONS OF LAW

1. Service connection for allergic rhinitis is not warranted.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

2. Service connection for low back disability is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3. The criteria for a rating higher than 10 percent for the instability resulting from the Veteran's service-connected right knee DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).

4. The criteria for a separate 10 percent rating, but no higher, for limitation of motion resulting from the Veteran's service-connected right knee DJD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5010-5003, 5256-5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

	Low back disability and allergic rhinitis

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A September 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

	Right knee DJD

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in November 2009.  The examinations are adequate as they considered the evidence of record and the reported history of the Veteran, were based on examinations of the Veteran, noted pertinent history and all findings necessary for a proper determination in the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

	Service Connection Criteria

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

 A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304 . 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b) ; see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Allergic Rhinitis

On November 1976 Air Force Reserve commission examination the Veteran's nose, sinuses, mouth, and throat were normal on clinical evaluation.  He denied a history of hay fever.   

A September 1979 STR notes that the Veteran had a diagnosis of allergic rhinitis but was fit for duty.  PULHES scores were all 1.  

On July 1980 service examination, pulmonary function testing revealed forced expiratory volume to be 73.2 percent and forced vital capacity to be 78.5 percent. The Veteran's nose, sinuses, mouth, and throat were normal on clinical evaluation.  The Veteran reported a history of hay fever.  The examiner noted that the Veteran had hay fever since childhood which was seasonal in nature and was manifested by runny nose, itching eyes, and sneezing and that he took desensitization shots and Sudafed.  

On January 1985 reserve examination pulmonary function testing revealed forced expiratory volume to be 97 percent and forced vital capacity to be 90 percent.  The Veteran's nose, sinuses, mouth, and throat were normal on clinical evaluation.  

On the Veteran's July 2010 VA Form 9 he noted that he was stationed in Wichita, Kansas and had several respiratory infections due to allergic rhinitis, which he had not experienced before.  He noted that the disability "worsened." 

On November 2009 VA otolaryngology examination, the Veteran reported that he had symptoms of nasal drainage and periodic itchy eyes.  He did not take medications for allergic rhinitis.  On examination both ears were clear; nasal, mouth, and oropharynx examinations were essentially unremarkable.  The examiner noted that his physical examination of the Veteran was essentially unremarkable.  The Veteran provided a long history of allergic rhinitis, particularly while he served on active duty in Kansas.  The diagnosis was history of allergic rhinitis.  The examiner noted that from his review of the STRs he could find no evidence that the Veteran's history of seasonal allergic rhinitis that appeared to pre-exist military service was aggravated or worsened while on active duty.  He noted that the Veteran's baseline symptoms at present were minimal, if present at all.  He noted that he could find no evidence of a nexus between the Veteran's current allergic rhinitis and his military service and that it was less likely than not that the Veteran's current symptoms of allergic rhinitis were related to military service.  

The report of the Veteran's November 1976 Air Force Reserve commission examination does not note that the Veteran had hay fever prior to service and the Veteran denied a history of hay fever.  However, the report of July 1980 service examination notes that the Veteran reported a history of hay fever.  The examiner noted that the Veteran had hay fever since childhood which was seasonal in nature and was manifested by runny nose, itching eyes, and sneezing and that he took desensitization shots and Sudafed.  Allergic rhinitis is commonly called hay fever.  Allergic Rhinitis, National Institutes of Health, http://www.ncbi.nlm.nih.gov/pubmedhealth/PMH0001816/ (last visited May 31, 2011).  The Veteran's statements on this point are competent, as he was reporting readily observable symptoms, such as sneezing, runny nose, etc.  This is clear and unmistakable evidence that allergic rhinitis pre-existed the Veteran's service.  See Harris v. West, 11 Vet. App. 456, 461-62 (1998), aff'd, 203 F.3d 1347 (2000).

A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  Wagner, 370 F.3d at 1096.

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

On the basis of all the evidence of record pertaining to the manifestations of the Veteran's allergic rhinitis prior to, during, and subsequent to service, the Board concludes that the evidence of record clearly and unmistakably shows that there was no increase in severity of the underlying disorder (allergic rhinitis) during the Veteran's active service.

The Veteran's STRs note that his pre-service allergic rhinitis was manifested by runny nose, itching eyes, and sneezing.  Postservice private medical records show periodic complaints of and treatment for sinus-related symptoms.  On November 2009 VA examination he described current symptoms of nasal drainage and periodic itchy eyes not requiring medication.  He testified that he had several respiratory infections due to allergic rhinitis while stationed in Kansas and that his allergic rhinitis worsened in service.  However, the November 2009 VA examiner opined that he could find no evidence in the Veteran's STRs that his allergic rhinitis was aggravated, exacerbated, or worsened while on active duty.  He noted that in any case that the Veteran's current baseline symptoms were minimal if present at all.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds no reason to question the competence or rationale of the examiner; it is persuasive.   The Board finds the examiner's opinion to be more probative than the Veteran's lay assertions as he is a trained medical professional with expertise in such matters.  Thus, there is clear and unmistakable evidence that the Veteran's allergic rhinitis did not increase in severity (expert medical opinion, lack of in-service symptoms, and minimal current baseline symptoms).  As the evidence of record does not show a chronic increase in the Veteran's allergic rhinitis, the Board concludes that the presumption of aggravation is also rebutted.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 

	Low back disability

On November 1976 Air Force commission, July 1980 service, and January 1985 Reserve examinations the Veteran's spine was normal on clinical evaluation.  

A November 1980 STR notes that the Veteran suffered a lumbosacral strain.  He was prescribed stretching and exercise instructions.  A December 1980 note on the same page notes that the Veteran did not return to the clinic.  

MRI in 2006 showed moderate degenerative changes of the lumbar spine with disc herniation at T11-12 and L5-S1, resulting in marked lumbosacral neural foraminal narrowing with mild and moderate canal stenosis, and mild L5-S1 anterolisthesis.  Diagnoses in 2008 included lumbar radiculopathy, lumbar degenerative disc disease, and spondylolisthesis.  

On November 2009 VA spine examination the Veteran reported intermittent lumbar spine problems for 18 years prior.  He reported three episodes of severe and acute back pain with giving way of both legs, the first occurring 18 years ago and another 9 years ago on-the-job, and the last in 2007 also on-the-job.  The impression was lumbar stenosis with mild left L5 radiculopathy.  The examiner opined that the Veteran's acute lumbar strain in service was a self-limiting condition and that the Veteran's current lumbar spine condition was less likely than not related to such, but was a condition of aging and attrition of the lumbar spine.     

On the Veteran's July 2010 VA Form 9 he noted that his current lumbar stenosis was the same condition as he had in the military. 

The evidence of record demonstrates that the Veteran has a low back disability; November 2009 VA examination found lumbar stenosis.  The Veteran's STRs document that during service he was seen for a single episode of lumbosacral strain.  However, there was no chronic pathology or residual disability noted.  Subsequent service examinations did not find any low back disability.  Furthermore, there is no evidence that arthritis was manifested in the first postservice year.  Consequently, service connection for a low back disability on the basis that such became manifest in service and persisted or on a presumptive basis (for arthritis of the low back as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Accordingly, what is needed to establish service connection for the Veteran's low back disability is competent evidence that relates such disability to his service/lumbosacral strain therein.

The Veteran stated that his current low back disability is the same condition as his lumbar strain in service.  The November 2009 VA examiner opined that the Veteran's current low back disability was not related to his lumbar strain in service but was more likely due to aging and attrition.  He essentially suggested that any lumbar strain was acute and resolved as he noted that lumbar strain was a "self-limiting" condition.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (31st ed. 2007) (noting that a self-limited condition is "limited by its own peculiarities, and not by outside influence; said of a disease that runs a definite limited course.").  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds no reason to question the competence or rationale of the examiner; it is persuasive.   The Board finds the examiner's opinion to be more probative than the Veteran's lay assertions as he is a trained medical professional with expertise in such matters.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.


	Right knee rating

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Traumatic arthritis is rated as degenerative arthritis under Code 5003.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.

Extension of a leg limited to 5 degrees or less warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71a, Plate II.

In addition, the rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997). 

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

An August 1997 private outpatient treatment record notes that X-rays of the right knee revealed early degenerative changes.  The diagnosis was right knee degenerative arthritis, acute chondral or meniscal trauma.  

On November 30, 2009 VA examination the Veteran reported that he experienced medial right knee pain on walking, numbness on the lateral part of the right leg, occasional swelling, rare episodes of giving way, and no locking.  The knee pain was worse in cold weather and he experienced pain even at rest.  He did not wear a knee brace, but was noticed to have increased limitation with repetitive use, standing , and walking.  His lumbar spine was the main limitation to standing and walking.  He did not have incapacitating flare-ups of knee pain or miss work.  On examination the alignment of the right knee was normal with slight tenderness to palpation over the superior pole of the patella and inferior medial tenderness over the tibial plateau.  There was no effusion.  Range of motion testing revealed 0 degrees extension to 120 degrees flexion.  Further flexion was restricted by the Veteran's large thigh and calf. There was 1+ medial laxity at 30 degrees of flexion and anterior drawer and Lachman's were negative.  There was no pain, loss of motion, weakness, fatigability, or incoordination on repetitive motion.  The diagnosis was degenerative joint disease (DJD) of the right knee status post 2 operative procedures.  The examiner noted that the worsening of the Veteran's right knee was directly related to his morbid obesity.        

The Veteran injured his knee in service and, as noted above, the January 2010 rating decision granted service connection for a right knee DJD rated 10 percent under Code 5257 (for instability), effective August 14, 2009 (the date of the Veteran's claim for service connection). 

The Veteran's right knee DJD is manifested by X-ray-confirmed arthritis and may be rated under Codes 5257 (for recurrent subluxation or lateral instability), 5003 (for arthritis with less than compensable limitation of motion), 5260 (for limitation of flexion), 5261 (for limitation of extension) or for combinations of Code 5257 and 5003 or 5257 and 5260 and/or 5261.  As there is no evidence of pathology such as ankylosis, dislocated or removed semilunar cartilage, or tibia and fibula involvement, ratings under Codes 5256, 5258, 5259, and 5262 are not for consideration.  As the disability is currently rated 10 percent, the focus is on the criteria that would provide for (at least) the next higher (20 percent) rating.  

November 2009 VA examination found the Veteran's right knee disability to be manifested by X-ray confirmed arthritis with range of motion from 0 degrees extension to 120 degrees flexion.  He has provided lay statements describing his knee pain and the VA examination thoroughly addressed any additional limitations on repetitive use (which the Board has considered).  Even contemplating such, limitation of right knee flexion and/or extension does not rise to a degree compensable under Codes 5260 or 5261, and an increase in the rating based on the criteria in those Codes is not warranted.  The 10 percent rating under Code 5257 remains appropriate as the examination revealed 1+ medial laxity, which the Board finds to indicate right knee disability manifested by slight instability.  There is no other evidence of record indicating that the Veteran's right knee instability is greater than slight.  Therefore, a rating higher than the 10 percent rating currently in effect for instability is denied.

However, the examination also revealed the Veteran to have non-compensable limitation of motion and X-ray confirmed arthritis, warranting a 10 percent (maximum for one joint) separate rating under Code 5010-5003.  Notably, the Veteran's knee disability was manifested by X-ray confirmed arthritis as early as August 1997.  Based on this fact; on findings of limitation of extension on November 2009 VA examination; and resolving all reasonable doubt in favor of the Veteran, noncompensable limitation of motion may be reasonably be considered to have been present as of his August 14, 2009 claim.  

In summary, the Veteran's right knee DJD warrants a separate 10 percent rating under Code 5010-5003 (for noncompensable limitation of motion with arthritis of a major joint), to be combined with the existing 10 percent under Code 5257 (for slight instability).  See 38 C.F.R. § 4.25. 

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms or impairment of function due to the right knee disability not encompassed by the schedular ratings assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the Veteran has not alleged nor does the evidence of record suggest, unemployability due to his service-connected right knee disability.  Hence, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a low back disability is denied.

Service connection for allergic rhinitis is denied.

A disability rating greater than 10 percent for instability of the right knee is denied. 

A separate disability rating of 10 percent is granted for the Veteran's right knee DJD, subject to the regulations governing payment of monetary awards.    


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


